         Case: 3:19-cv-00645-slc Document #: 130 Filed: 08/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 BOBBY KIMBLE,

         Plaintiff,
                                                       Case No. 19-cv-645-slc
    v.

 GARY BOUGHTON, MARK KARTMAN,
 D. GARDNER, LACEY DICKMAN, DANIEL
 WINKLESKI, ANGELA MINK, and
 ANTHONY BROADBENT,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                             8/26/2021
         Peter Oppeneer, Clerk of Court                        Date
